Citation Nr: 1222233	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-22 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a gynecological disorder.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active service from August 1974 to June 1976.  She also apparently had additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and March 2009 RO rating decisions.  The June 2007 RO decision, in pertinent part, determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a right foot disability (listed as right hallux).  

The March 2009 RO decision, in pertinent part, denied service connection for a gynecological disorder (listed as residuals of a hysterectomy) on a de novo basis.  In July 2011, the Veteran testified at a Board videoconference hearing.  

The Board observes that an April 2010 statement of the case identifies the March 2009 RO decision (noted above), in which the RO also determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a right foot disability, as the rating action on appeal as to that issue.  The Board notes, however, that a prior June 2007 RO decision (also noted above) determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for the right foot disability.  The Veteran essentially expressed disagreement with that decision and continued to submit evidence, as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot disability, within one year of that decision.  Consequently, the June 2007 RO decision is the rating from which this appeal arises.  

Additionally, the Board notes that the March 2009 RO decision denied service connection for a gynecological disorder on a de novo basis.  The Board observes, however, that service connection for a gynecological disorder was previously denied, including in a final February 1989 RO decision.  Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen her claim.  

Further, the Board observes that a September 2008 report of contact indicates that the Veteran raised the issue of entitlement to service connection for post-traumatic stress disorder (PTSD).  That issue is not before the Board at this time and is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The present Board decision addresses the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a gynecological disorder and for a right foot disability.  The issues of the merits of the claims for entitlement to service connection for a gynecological disorder and for a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a gynecological disorder in February 1989, and the Veteran did not appeal.  

2.  Evidence submitted since then clarifies the extent of the Veteran's gynecological problems within a year of service, and by extension, during service.  

3.  The RO denied service connection for a right foot disability in January 1986, because of the absence of medical records showing any residual to the claimed in-service foot injury; the Veteran did not appeal.  

4.  Evidence submitted since 1986, includes medical records of a current disability, and an indication from a VA treatment provider the claimed in-service injury could produce the current disability.  


CONCLUSIONS OF LAW

1.  The February 1989 RO decision that denied entitlement to service connection for a gynecological disorder, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a gynecological disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The January 1986 RO decision that denied entitlement to service connection for a right foot disability, is final.  38 U.S.C.A. § 7105 (West 2002).  

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claims for entitlement to service connection for a gynecological disorder and for entitlement to service connection for a right foot disability.  As such, no discussion of VA's duty to notify or assist is necessary.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

I.  Gynecological Disorder

The RO initially denied service connection for a gynecological disorder in January 1986.  A February 1989 RO decision denied service connection for a gynecological disorder on a de novo basis.  The Board notes that there was no evidence received within one year of the February 1989 RO decision.  See 38 C.F.R. § 3.156(b); Bond.  Those decisions were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The RO denied the Veteran's claim in 1986 and 1989, having concluded that the Veteran had a gynecological disorder prior to service, that was not aggravated by service.  Significantly, however, the available records at the time did not make clear the extent of the Veteran's in-service problems in this regard.  

Evidence added to the record since 1989, includes August 1977 hospital records that show the Veteran underwent an exploratory laparatomy which revealed the presence of primary infertility, secondary to chronic pelvic inflammatory disease and tubal obstruction, that was non-repairable.  More specifically, the surgeon found the uterus was firmly adhesived into the deep cul de sac.  The tubes and ovaries were likewise firmly adhesive into the deep pelvis.  The tubes were completely obstructed and the fimbria was not visible as the obstruction was a smooth, hard, non-repairable structure.  

Given this extent of impairment shown this soon after service, it is reasonably to deduce this process was underway during service.  As evidence of this nature had not been previously considered, and shows a level of impairment that could reasonably reflect an onset of disability during service, it is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been submitted and the claim in this regard is reopened.   


II.  Right Foot Disability

The RO denied service connection for a right foot disability in January 1986.  The Board notes that there was no evidence received within one year of the January 1986 RO decision.  See 38 C.F.R. § 3.156(b); Bond.  The January 1986 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The RO denied the right foot disability claim in 1986, because the report of an examination conducted for VA purposes at that time failed to reflect the presence of any residuals of the claimed in-service injury to the toe.  (The Veteran dropped a steel tray onto her foot during service.)  Subsequently obtained records show the presence of a hallux rigidus deformity of the right foot, with a VA treatment provider indicating that it was possible the injury the Veteran described in service could lead to arthritis in the right great toe joint.  

This evidence clearly is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate her claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted since the January 1986 RO decision is new and material, and thus the claim for service connection for a right foot disability is reopened.  


ORDER

New and material evidence to reopen a claim for entitlement to service connection for gynecological disorder has been presented; to this extent, the appeal is granted.

New and material evidence to reopen claim for entitlement to service connection for right foot disability has been presented; to this extent, the appeal is granted.


REMAND

The Veteran contends that she has a gynecological disorder and a right foot disability that are related to her period of service.  She specifically alleges that she was treated for gynecological problems during service that eventually led to an exploratory laparotomy and a total hysterectomy.  The Veteran also reports that she sustained an injury to her right foot during service when a steel plate fell on her toes and that she has suffered from right foot problems since that time.  

The Board observes that the Veteran is competent to report a right foot injury during service, as well as gynecological and right foot symptoms in service, continuous gynecological and right foot symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records indicate that she was treated for numerous gynecological problems including irregular periods, menstrual cramps, dysmenorrhea, and lower abdominal pain.  Such records also indicate that the Veteran was treated on one occasion for a "left" foot injury.  An August 1974 treatment entry indicates that the Veteran dropped a steel tray on the toes of her "left" foot.  It is unclear whether the examiner was referring to the wrong foot at that time.  Another August 1974 entry indicates that an X-ray was negative for a fracture, except for taped toes.  

Post-service private and VA treatment records show that the Veteran was treated for variously diagnosed gynecological problems, including undergoing surgery for a total hysterectomy, as well as variously diagnosed right foot problems, including includes hallux rigidus and plantar fasciitis.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to her claims for service connection for a gynecological disorder and for a right foot disability.  In light of the Veteran's report of chronic gynecological and right foot symptoms since service, the evidence showing in-service complaint and treatment for gynecological problems, and a possible right foot injury (albeit listed as a left foot injury), and given the state of the record, the Board finds that such an examination is necessary to decide this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated her for gynecological and right foot problems since October 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment which are not already in the claims folder.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her claimed gynecological disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current gynecological disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as likely as not that any diagnosed gynecological disorders had its onset during service. The examiner should specifically acknowledge and discuss the Veteran's report that her gynecological problems first manifested during her period of service.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her claimed right foot/toe disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current right foot disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as likely as not that any diagnosed right foot/toe disabilities are etiologically related to the Veteran's period of service.  The examiner should specifically acknowledge and discuss the Veteran's report that her disability first manifested during her period of service, to include from an injury when a steel plate fell on her right foot in 1974.  

4.  Then readjudicate the merits of the Veteran's claims.  If the claims are denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


